Citation Nr: 0918709	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-25 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for retinitis pigmentosa, 
including as secondary to radiation exposure, anti-malarial 
drugs and service-connected epidermatophytosis. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and J.D.C.


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1944 to April 
1947.  

His claim comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran and his friend, J.D.C., testified in support of 
this claim during a hearing held before a Decision Review 
Officer at the RO in August 2008.   

The Board has since advanced this appeal on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  VA provided the Veteran adequate notice and assistance 
with regard to his claim.

2.  Retinitis pigmentosa is not related to the Veteran's 
active service, including his alleged radiation exposure and 
use of anti-malarial drugs, or to his service-connected 
epidermatophytosis. 


CONCLUSION OF LAW

Retinitis pigmentosa was not incurred in or aggravated by 
service, may not be presumed to have been so incurred and is 
not proximately due to or the result of service-connected 
epidermatophytosis.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2008); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the Veteran 
adequate notice and assistance with regard to his claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the Veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

1.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice was not mandated at 
the time of the initial RO decision, it is not error to 
provide remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how it determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In this case, the RO provided the Veteran VCAA notice on his 
claim by letter dated July 2007, before initially deciding 
that claim in a rating decision dated January 2008.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The content of such notice, considered in conjunction with 
the content of another letter the RO sent to the Veteran in 
September 2007, also reflects compliance with pertinent 
regulatory provisions and case law, noted above.  In the 
letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, 
identified the type of evidence that would best do so, 
notified him of VA's duty to assist and indicated that it was 
developing his claim pursuant to that duty.  The RO also 
provided the Veteran all necessary information on disability 
ratings and effective dates.  As well, the RO identified the 
evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all other outstanding evidence provided 
he identified the source(s) thereof.  The RO also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  The RO advised the 
Veteran to send to VA all requested evidence.  

2.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO endeavored to secure and associate with the claims file 
all evidence the Veteran identified as being pertinent to his 
claim, including service personnel records and service and 
post-service treatment records.  The RO also conducted 
medical inquiry in support of the Veteran's claim by 
affording the Veteran a VA examination, during which an 
examiner discussed the etiology of the Veteran's retinitis 
pigmentosa.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The Veteran claims entitlement to service connection for 
retinitis pigmentosa.  According to written statements he 
submitted during the course of this appeal and his hearing 
testimony, presented in August 2008, this medical condition 
developed secondary to his exposure to radiation while 
serving on active duty in Okinawa from April 1945 to 
September 1945, including when atomic bombs were dropped on 
Japan and individuals serving on Okinawa were subject to the 
wind and frequent rain fallout from Japan.  He also has 
expressed the belief that the retinitis pigmentosa may have 
resulted from his in-service use of anti-malarial drugs, or 
that it is secondary to his service-connected skin 
disability.    
  
In support of his claim, the Veteran has submitted copies of 
maps showing the routes bombers took in pursuit of the atomic 
bombing of Japan.  One map reflects that the bomber who 
dropped an atomic bomb on Nagasaki returned to the Mariana 
Islands by flying over Okinawa.  Another map indicates that 
Nagasaki is 440 to 490 miles from Okinawa and Hiroshima is 
587 to 637 miles from Okinawa.   

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted when a claimed 
disability is found to be proximately due to or the result of 
a service-connected disability, or when any increase in 
severity (aggravation) of a nonservice-connected disease or 
injury is found to be proximately due to or the result of a 
service-connected disability, not to the natural progress of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2008); see also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  VA will not concede such aggravation unless the 
baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation and by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  The RO will determine the baseline and current 
levels of severity under the Schedule for Rating Disabilities 
(rating schedule) and determine the extent of aggravation by 
deducting the baseline level of severity as well as any 
increase in severity due to the natural progress of the 
disease, from the current level.  38 C.F.R. § 3.310(a)

Service connection for a disability claimed as attributable 
to in-service exposure to ionizing radiation can be 
established if: (1) a veteran qualifies as a radiation-
exposed veteran who suffered from an enumerated disorder for 
which service connection may be presumed in accordance with 
38 U.S.C.A. § 1112(c) (West 2002); 38 C.F.R. § 3.309(d) 
(2008); (2) the claimed disorder is one of the "radiogenic 
diseases" listed in 38 C.F.R. § 3.311(b) (2008) and 
sufficient radiation exposure is shown; or (3) where it is 
established by competent medical evidence that a chronic 
disorder diagnosed after discharge is the result of in-
service exposure to ionizing radiation. 

A "radiation-exposed veteran" is a veteran who, while serving 
on active duty or on active duty for training or inactive 
duty training, participated in a radiation-risk activity.  38 
C.F.R. § 3.309(d)(3) (2008).  In-service radiation risk 
activities identified in 38 C.F.R. § 3.309 involve either on-
site participation in a test involving atmospheric detonation 
of a nuclear device, exposure to ionizing radiation as a 
prisoner of war in Japan or as a member of the United States 
Occupation Forces in Hiroshima or Nagasaki during the period 
beginning in August 6, 1945, and ending on July 1, 1946, or 
occupational exposure.

The radiogenic diseases found to be specific to radiation-
exposed veterans under 38 C.F.R. § 3.311(b)(2) include: all 
forms of leukemia; thyroid cancer; breast cancer; lung 
cancer; bone cancer; liver cancer; skin cancer; esophageal 
cancer; stomach cancer; colon cancer; pancreatic cancer; 
kidney cancer; urinary bladder cancer; salivary gland cancer; 
multiple myeloma; posterior subcapsular cataracts; non- 
malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.

In a case in which a claim is based on the existence of a 
disorder that does not qualify as a radiogenic disease, VA 
must nevertheless consider the claim provided that the 
claimant has cited competent scientific or medical evidence 
that the claimed condition is a radiogenic disease.  38 
C.F.R. § 3.311(b)(4); see also Combee v. Brown, 34 F.3d 1039 
(1994).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In this case, the Veteran's post-service treatment records, 
including private treatment records dated since 1989, April 
2007 and July 2008 letters from R.E. Swann, M.D., a report of 
VA examination conducted in October 2007, and an addendum 
dated October 2007, confirm that the Veteran has retinitis 
pigmentosa.  The question is thus whether such medical 
condition is related to the Veteran's active service. 

The Veteran's claims file contains insufficient evidence to 
confirm the Veteran's service in Okinawa, but the Board finds 
no reason to doubt the Veteran's credibility in this regard.  
Certainly, one service document verifies that he was serving 
on active duty in August 1945, when the United States dropped 
atomic bombs on Hiroshima and Nagasaki.  

According to his service treatment records, during service, 
the Veteran did not report or receive treatment for eye 
problems, including a lack of visual acuity.  According to 
his in-service immunization records, he did not receive anti-
malarial drugs.   

The Veteran first reported eye problems in 1989, four decades 
after separation from active service.  One medical 
professional, a VA examiner, has since addressed the etiology 
of these problems.  In a report of VA examination conducted 
in October 2007, he acknowledged that the Veteran served in 
Okinawa and other areas of the South Pacific, where malaria 
was endemic, and explained that the Veteran's service there 
could mean that he was on anti-malaria drugs, which can cause 
the changes in the retina the Veteran was experiencing.  In 
an addendum dated January 2008, the VA examiner ruled out a 
relationship between the retinitis pigmentosa and macular 
degeneration and the Veteran's service-connected skin 
disability.  More specifically, he explained that, based on 
the absence of any known etiological relationship, the eye 
conditions were less likely than not due to the service-
connected skin condition. 

The Board accords the VA examiner's October 2007 opinion no 
evidentiary weight as it is speculative.  Moreover, even if 
the VA examiner had been definitive in his opinion by 
concluding that the anti-malarial drugs at least as likely as 
not caused the Veteran's eye condition, the Veteran's claim 
would still fail on this particular basis.  Again, there is 
no evidence corroborating that the Veteran received such 
drugs.  By his own admission, the Veteran cannot recall what 
drugs he received and, although he is competent to state that 
he remembers being injected, he is not competent to testify 
as to the contents of the injection.   

As noted above, to prevail in a claim for service connection, 
a claimant must submit competent evidence establishing that 
he has a current disability resulting from service or a 
service-connected disability.  In this case, the Veteran's 
assertions represent the only evidence of record definitively 
linking retinitis pigmentosa to his active service or his 
service-connected skin disability.  Lay assertions may be 
considered competent evidence of a diagnosis or causation 
when: (1) the layperson is competent to identify a medical 
opinion, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) the lay testimony describing 
symptoms at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007) (providing an example that a layperson would 
be competent to identify a "simple" condition like a broken 
leg, but would not be competent to identify a form of 
cancer).  

In this case, the Veteran does not possess a recognized 
degree of medical knowledge to refute the VA examiner's 
January 2008 unfavorable opinion, strengthen his speculative 
October 2007 opinion, or otherwise link the retinitis 
pigmentosa to radiation exposure.  In addition, such a link 
may not be presumed as the Veteran's presence in Okinawa 
during August 1945 does not represent radiation-risk activity 
under VA regulations, nor is retinitis pigmentosa a 
radiogenic disease for VA purposes.  

In light of the foregoing, the Board finds that retinitis 
pigmentosa is not related to the Veteran's active service, 
including the alleged anti-malarial drugs and radiation 
exposure, or his service-connected skin disability.  Based on 
this finding, the Board concludes that such disability was 
not incurred in or aggravated by service, may not be presumed 
to have been so incurred, and is not proximately due to or 
the result of a service-connected skin disability.  A 
preponderance of the evidence is against this claim.  The 
benefit-of-the-doubt rule is thus not for application.  


						(CONTINUED ON NEXT PAGE)




ORDER

Service connection for retinitis pigmentosa, including as 
secondary to radiation exposure, anti-malarial drugs and 
service-connected epidermatophytosis, is denied. 



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


